 1   XAVIER BECERRA, State Bar No. 118517                 ROMAN M. SILBERFELD, State Bar No. 62783
     Attorney General of California                       GLENN A. DANAS, State Bar No. 270317
 2   ADRIANO HRVATIN, State Bar No. 220909                ROBINS KAPLAN LLP
     Supervising Deputy Attorney General                    2049 Century Park East, Suite 3400
 3   KYLE A. LEWIS, State BAR No. 201041                    Los Angeles, CA 90067-3208
     ELISE OWENS THORN, State Bar No. 145931                Telephone: (310) 552-0130
 4   TYLER V. HEATH, State Bar No. 271478                   Fax: (310) 229-5800
     ROBERT W. HENKELS, State Bar No. 255410                E-mail: RSilberfeld@RobinsKaplan.com
 5   Deputy Attorneys General                             Special Counsel for Defendants
      1300 I Street, Suite 125
 6    P.O. Box 944255
      Sacramento, CA 94244-2550
 7    Telephone: (916) 210-7325
      Fax: (916) 324-5205
 8    E-mail: Tyler.Heath@doj.ca.gov
     Attorneys for Defendants
 9

10                             IN THE UNITED STATES DISTRICT COURT

11                          FOR THE EASTERN DISTRICT OF CALIFORNIA

12                                        SACRAMENTO DIVISION

13

14
     RALPH COLEMAN, et al.,                                Case No. 2:90-cv-00520 KJM-DB (PC)
15
                                             Plaintiffs, STIPULATION AND ORDER
16                                                       EXTENDING DEFENDANTS’ TIME TO
                    v.                                   RESPOND TO PARAGRAPH 5 OF THE
17                                                       COURT’S SEPTEMBER 17, 2019 ORDER
                                                         [ECF NO. 6288]
18   GAVIN NEWSOM, et al.,
19                                         Defendants. Judge: The Hon. Kimberly J. Mueller
20

21         On September 17, 2019, the Court gave Defendants fourteen days, up to October 1, 2019, to

22   file and serve evidence in support of their assertion that CDCR “did not modify the business rule

23   timely psychiatry contacts conducted for patients in the ASU EOP Hub program” and their

24   corresponding assertion that they “no longer need[ ] to resubmit the five ASU EOP Hub

25   certification letters” they represented were based on the “every calendar month, not to exceed 45

26   days” definition. (ECF No. 6288 at 4.)

27         Defendants cannot meet the Court’s October 1, 2019 deadline because the person most

28   knowledgeable with the information required to 1respond to the request for evidence is out of the

                         Stip. & Order Extension of Time to Respond to 9/17/19 Order (2:90-cv-00520 KJM-DB (PC))
 1   country on vacation. The CDCR employee who has personal knowledge to support Defendants’
 2   assertion that CDCR did not modify the business rule regarding timely psychiatry contacts
 3   conducted for patients in the Administrative Segregation Unit Enhanced Outpatient Program hub
 4   programs, David Leidner, has been on vacation since September 5, 2019. Defendants cannot
 5   meet paragraph 5 of the Court’s September 17, 2019 order until Dr. Leidner returns from vacation
 6   and has an opportunity to compile the data and information requested by the Court.
 7        The parties met and conferred and Plaintiffs agree to extend the time for Defendants to
 8   respond to paragraph 5 of the Court’s September 17, 2019 order to October 10, 2019.
 9        IT IS SO STIPULATED.
10    Dated: October 1, 2019                                  XAVIER BECERRA
                                                              Attorney General of California
11                                                            ADRIANO HRVATIN
                                                              Supervising Deputy Attorney General
12

13                                                            Elise Owens Thorn_________
                                                              ELISE OWENS THORN
14                                                            Deputy Attorney General
                                                              Attorneys for Defendants
15
      Dated: October 1, 2019                                  ROSEN BIEN GALVAN & GRUNFELD LLP
16

17
                                                              Cara Trapani_____________________
18                                                            CARA TRAPANI
                                                              Attorneys for Plaintiffs
19

20        IT IS SO ORDERED.
21   Dated: October 3, 2019.
22

23                                                           UNITED STATES DISTRICT JUDGE

24

25

26

27

28                                                     2
                       Stip. & Order Extension of Time to Respond to 9/17/19 Order (2:90-cv-00520 KJM-DB (PC))
